It appeared that the appeal was brought upon an order of the Supreme Court, giving judgment for the Defendant on a case. The action was ejectment. On the trial, upon the evidence produced, it was agreed that a verdict should be taken for the Plaintiff, subject to the opinion of the Supreme Court upon a case to be made. A case was made, and the Supreme Court (at general term) gave judgment for the Defendant on the case. From this order the appeal was taken to this court.
The Court decided that an appeal would not lie from the decision of the Supreme Court on a case: there must be a till of exceptions or special verdict. The code has not given a review in this court where none existed before; but has only changed the form of proceeding—an appeal having been substituted, in cases at law, for a writ of error.